EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Donahoe on 08/08/2022.

The application has been amended as follows: 
1. (Currently Amended) An apparatus comprising: 
a processing device; and 
a non-transitory computer-readable medium encoded with instructions, when executed by the processing device, cause the processing device to: 
calculate, based on received data associated with dimensions of a reference non-stationary bicycle at least one estimated dimension of the reference non-stationary bicycle; 
determine a setting of an adjustable feature of [[the]] an adjustable stationary bicycle device, wherein the setting is based on a translation of the at least one estimated dimension of the reference non-stationary bicycle to a corresponding dimension of the adjustable stationary bicycle device; and 
provide the setting of the adjustable feature.  

2. (Currently Amended) The apparatus of claim 1, the processing device further to: 
translate the received data to calculate a plurality of estimated dimensions of the reference non-stationary bicycle; and 
correlate the corresponding dimension of the adjustable stationary bicycle device to one of the plurality of estimated dimensions of the reference non-stationary bicycle.  

3. (Currently Amended) The apparatus of claim 2, the processing device further to: 
display a digital image of the reference non-stationary bicycle; and 
receive an input associated with a portion of the digital image, the input associated with the received data.  

4. (Currently Amended) The apparatus of claim 3, the processing device further to:
display a component of the reference non-stationary bicycle corresponding to the portion of the digital image, wherein the input indicates the component of the reference non-stationary bicycle within the digital image.  

5. (Currently Amended) The apparatus of claim 4, the processing device further to: 
calculate a correlation ratio comprising a difference of a distance between the received input associated with the portion of the digital image and the corresponding dimension of the reference non-stationary bicycle.  

6. (Currently Amended) The apparatus of claim 5, the processing device further to: 
calculate, based on the correlation ratio, the plurality of estimated dimensions of the reference non-stationary bicycle; and 
correlate the plurality of estimated dimensions of the reference non-stationary bicycle to a plurality of dimensions of the adjustable stationary bicycle device.  

7. (Currently Amended) The apparatus of claim 6, wherein the plurality of estimated dimensions of the reference non-stationary bicycle are based at least on the component of the reference non-stationary bicycle indicated by the received input.  

8. (Currently Amended) The apparatus of claim 6, the processing device further to: 
access, based on the plurality of estimated dimensions of the reference non-stationary bicycle, a stationary bicycle dimensional table, wherein an entry in the stationary bicycle dimensional table correlates the plurality of dimensions of the adjustable stationary bicycle device with the plurality of estimated dimensions of the reference non-stationary bicycle.  

9. (Previously Presented) The apparatus of claim 6, the processing device further to: 
adjust, based on a comparison of the plurality of dimensions of the adjustable stationary bicycle device to a plurality of target dimensions of the adjustable stationary bicycle device, an initial setting of the adjustable feature.

10. (Currently Amended) The apparatus of claim 6, the processing device further to: 
multiply the correlation ratio to a plurality of estimated distances of the received inputs to determine the plurality of estimated dimensions of the reference non-stationary bicycle.  

11. (Currently Amended) The apparatus of claim 6, wherein the plurality of estimated dimensions of the reference non-stationary bicycle correspond to at least two of a handlebar reach distance, a handlebar stack height, a seat reach distance, or a seat stack height.  

12. (Currently Amended) The apparatus of claim 1, wherein the adjustable feature corresponds to at least one of: 
an adjustable length post; 
a seat assembly adjustable to extend forwardly or rearwardly, the seat assembly supporting a seat; or 
a handlebar assembly adjustable to extend forwardly or rearwardly, the handlebar assembly supporting a handlebar.

13. (Currently Amended) The apparatus of claim 1, wherein the adjustable stationary bicycle device comprises at least five distinct adjustable features to alter dimensions of the adjustable stationary bicycle device.  

14. (Currently Amended) The apparatus of claim 1, wherein to determine the setting comprises applying a threshold value to the setting of the adjustable feature, the threshold value based on a parameter associated with the adjustable stationary bicycle device.  

15. (Currently Amended) A method for operating an adjustable stationary bicycle device, the method comprising: 
assessing, at a computing device, a plurality of inputs corresponding to one or more portions of a digital image of a reference non-stationary bicycle 
calculating, based on the plurality of inputs, [[an]] at least one estimated dimension of the reference non-stationary bicycle; 
determining a setting of an adjustable feature of [[the]] an adjustable stationary bicycle device, wherein the setting is based on a correlation of an estimated distance between at least two inputs of the plurality of inputs to a corresponding dimension of the adjustable stationary bicycle device; and 
transmitting one or more control instructions to the adjustable stationary bicycle device to alter a dimension of the adjustable stationary bicycle device based on the setting.  

16. (Currently Amended) A method for determining a setting of an adjustable stationary bicycle, the method comprising: 
determining a reference distance between at least a first aspect of a reference non-stationary bicycle displayed in a digital image of the reference non-stationary bicycle and a second aspect of the reference non-stationary bicycle
correlating, via a computing device, the reference distance to a distance within the digital image between the first aspect and the second aspect to determine a digital image distance to a reference non-stationary bicycle distance ratio;
calculating, based on the reference non-stationary bicycle distance ratio, at least one dimension of [[the]] an adjustable stationary bicycle device corresponding to the digital image of the reference non-stationary bicycle; 
determining, based on the calculated at least one dimension, at least one setting of the adjustable stationary bicycle device corresponding to an adjustable dimension of the stationary bicycle device; and 
displaying, on a display device, the at least one setting of the adjustable stationary bicycle device.  

17. (Currently Amended) The method of claim 16, further comprising accessing, at the computing device, the digital image of the reference non-stationary bicycle and receiving, at the computing device, a first input identifying the first aspect of the reference non-stationary bicycle in the digital image and a second input identifying the second aspect of the reference non-stationary bicycle.  

18. (Currently Amended) The method of claim 16, wherein the reference distance is received by way of an input.  
19. (Currently Amended) The method of claim 16, wherein the reference distance corresponds to a handlebar reach distance, a handlebar stack height, a seat reach distance, or a seat stack height.  

20. (Currently Amended) The method of claim 16, wherein the adjustable stationary bicycle device comprises a pivotal post supporting the adjustable stationary bicycle and by which the stationary bicycle may be pivoted forwardly or rearwardly, the at least one dimension corresponds to an angle of the center post to orient the adjustable stationary bicycle forwardly or rearwardly.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1-20, the prior art of record fails to disclose, teach or render obvious an apparatus with all the structural elements and functional limitations comprising a processing device; and a non-transitory computer readable medium encoded with instructions that when executed by the processing device, cause the processing device to: calculate based on received data associated with dimensions of a reference non-stationary bicycle, at least one estimated dimension of the reference non-stationary bicycle; determine a setting of an adjustable feature of the adjustable stationary bicycle device, wherein the setting is based on a translation of the at least one estimated dimension of the reference non-stationary bicycle to a corresponding dimension of the adjustable stationary bicycle device and provide the setting of the adjustable feature. Furthermore, the prior art of record fails to disclose, teach or render obvious a method for operating an adjustable stationary bicycle device as detailed in claim 15 and a method for determining a setting of an adjustable stationary bicycle as detailed in claim 16. In summary, the prior art of record fails to disclose, teach or render obvious receiving data associated with a dimension of a non-stationary bicycle and calculating an estimated dimension of the non-stationary bicycle using the received data and determining a setting of an adjustable feature of an adjustable stationary bicycle device based on the estimated dimension of the non-stationary bicycle device. The closest prior art, Kautz et al. (US 2015/0119203 A1) fails to teach calculating, based on received data associated with dimensions of a reference non-stationary bicycle, an estimated dimension of the reference non-stationary bicycle and translating the estimated dimension of the reference non-stationary bicycle to determine a setting of an adjustable feature of an adjustable stationary bicycle device. As such, the limitations of claims 1-20 are allowable over the teachings of the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHILA JALALZADEH ABYANEH whose telephone number is (571)270-7403. The examiner can normally be reached Mon - Fri 9:00 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571)272- 4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SJA/Examiner, Art Unit 3784                                                                                                                                                                                                        
/SUNDHARA M GANESAN/Primary Examiner, Art Unit 3784